Citation Nr: 0811237	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for right knee disability.

2.  Entitlement to a disability rating higher than 10 percent 
for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel
INTRODUCTION

The veteran served on active duty from February 1995 to March 
2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision of the New, York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2008.  A 
transcript of that hearing is associated with the claims 
file.  


REMAND

During the veteran's February 2008 personal hearing, he 
indicated that he had sought private medical treatment on 
various occasions since 2005.  It appears that additional 
pertinent private medical records are available.  In 
addition, additional pertinent records associated with the 
veteran's award of Workers' Compensation benefits from New 
York State are available.  Development to obtain these 
potentially pertinent records is in order.    

The record reflects that the veteran was last afforded a VA 
orthopedic examination to determine the degree of severity of 
the disabilities of his right and left knees in November 
2004.  During the veteran's February 2008 hearing, he alleged 
that his knee disabilities had increased in severity since 
the November 2004 VA examination.  The recent medical 
evidence of record, moreover, documents numerous continued 
injuries to the knees for which the veteran has sought 
medical treatment.  Given the reported worsening of the 
veteran's symptoms since his VA examination, the Board finds 
that a new VA examination is necessary in order to decide the 
veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran any additional required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request 
the veteran to provide a copy of any 
outstanding medical records pertaining 
to treatment or evaluation of his knees 
during the period of these claims or 
the identifying information and any 
necessary authorization to enable VA to 
obtain a copy of the records on his 
behalf.  The records provided or 
identified by the veteran should 
include a copy of the decisions 
awarding the veteran Workers' 
Compensation from the State of New York 
and the records upon which the 
decisions were based.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his knee 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible the examiner should 
assess the degree of severity of any 
pain.

The examiner should perform tests of 
joint motion against varying resistance.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or subluxation 
of both knees.  The examiner should also 
determine if either knee locks and if so 
the frequency of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's knee disabilities on his 
ability to work, to include whether they 
render him unemployable.  The rationale 
for all opinions expressed should also 
be provided.

4.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



